Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00138-CV

                                IN RE EL CABALLERO RANCH, INC.
                                       and Laredo Marine, LLC

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: March 18, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 12, 2015, relators El Caballero Ranch, Inc. and Laredo Marine, LLC filed a

petition for writ of mandamus and a motion for emergency relief pending a ruling on the mandamus

petition. The court has considered the petition for writ of mandamus and is of the opinion that

relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus and

the motion for emergency relief are denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 13-04-00108-CVL, styled Grace River Ranch, LLC v. El Caballero Ranch,
Inc. a/k/a El Caballero, LLC and Laredo Marine, LLC v. Robert W. Brittingham, pending in the 218th Judicial District
Court, La Salle County, Texas, the Honorable Stella Saxon presiding.